DETAILED ACTION
This action is in response to new application filed 7/30/2019 titled “AUTOMATED DOCUMENT MANAGEMENT SYSTEM”. Claims 1-20 were received for consideration and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rekiere (US 2007/0019244) in view of Vorbruggen et al (US 20050066172).
	1. An automated document management system comprising computer-readable code configured to perform the following steps in response to selection of a document by a user: 
a) apply one or more anti-counterfeit features and a unique identifier to each page of the document to produce a marked document, wherein no two pages of the marked document comprise the same unique identifier (see Rekiere paragraph 0033-0034 i.e. A user responsible for the print job is identified or otherwise authenticated (step 90). A unique watermark is generated for each page of the print job (step 92). The watermarks are then electronically merged with or otherwise added or appended to the print job so that each page, when printed, includes a corresponding identifying watermark (step 94)… Data encoded in each watermark may include a page number and document identifier); 
b) issue the marked document to the user (see Rekiere paragraph 0033 i.e. A unique watermark is generated for each page of the print job (step 92). The watermarks are then electronically merged with or otherwise added or appended to the print job so that each page, when printed, includes a corresponding identifying watermark (step 94). A document is produced from the print job (step 96). Each watermark is then electronically associated with its corresponding document page (step 98); and 
Rekiere does not teaches c) reconcile a copy of the marked document with the marked document issued to the user.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rekiere in view of Vorbruggen to have reconciled the authenticity of a copy of the document is that same as the original document by adding a digital signature as a watermark to the copy that is later used to verify the document has not changed by comparing message digest of the document stored in the watermark with a newly generated message digest as a verify that the document has not changed (see Vorbruggen parqagraph 0112-0119).  Therefore one would have been motivated to have reconciled the authenticity of a copy of the document is that same as the original document by adding a digital signature as a watermark to the copy that is later used to verify the document has not changed.

	
With respect to claim 2 Rekiere teaches the automated document management system of claim 1, further comprising a processor and a document library, wherein the computer-readable code is configured to instruct the processor to perform the steps a), b), and c) in response to selection of a document from the document library by the user 

With respect to claim 3 Rekiere teaches the automated document management system of claim 1, wherein each unique identifier comprises a user identification feature and a page identification feature, wherein no two pages comprise the same page identification feature (see Rekiere paragraph 0034 i.e. Data encoded in each watermark may include a page number and document identifier and paragraph 0021 i.e.t o serve its purpose of uniquely identifying a page of a document, a watermark encodes information such as a document identifier a page number and a random or running sequence. The following is an example--house-plans.page4.AEF223. The portion "house-plans" identifies the document, "page4" identifies the page, and the sequence "AEF223" helps ensure uniqueness distinguishing the watermark encoding the information from other watermarks).

With respect to claim 4 Rekiere teaches the automated document management system of claim 3, wherein: i. the user identification feature comprises a user pin number, a user serial number, a user fingerprint, a user passcode, a unique employee badge number or a combination thereof; ii. the page identification feature comprises a 

With respect to claim 5 Rekiere teaches the automated document management system of claim 1, wherein each unique identifier comprises a 2-D barcode (see Rekiere paragraph 0020 i.e. The term watermark, as used herein, is broadly defined to include any information that can be used to uniquely identify a particular page of a particular document. When the page is printed, the watermark may or may not be visible to the human eye. A visible watermark may include a barcode or other code printed with visible ink. A non visible watermark may include barcode or other code printed in ink not visible to the human eye).

With respect to claim 6 Rekiere teaches the automated document management system claim 1, wherein each of the one or more anti-counterfeit features are independently selected from a colored shape, a background overlay, a watermark, random dot clusters, and small lines in various orientations (see Rekiere paragraph 0033-0034 i.e. A user responsible for the print job is identified or otherwise authenticated (step 90). A unique watermark is generated for each page of the print job (step 92). The watermarks are then electronically merged with or otherwise added or 

With respect to claim 7 Rekiere teaches the automated document management system of claim 1, wherein the computer- readable code is further configured to archive the copy of the marked document following reconciliation (see Rekiere paragraph 0038 i.e. a document is produced to include a unique identifying watermark on each page (step 100). Each watermark is then electronically associated with its corresponding document page (step 102). Data encoded in each watermark may include a page number and document identifier. Step 102, for example, may be performed by creating database entries each containing data encoded in or otherwise identifying a watermark. The same database entries may also be associated with data identifying the responsible user as well as data indicating the status of the page. As noted above, status data may include permissions for the document page as well as an indication that the document page is an original or a copy).

With respect to claim 8 Rekiere teaches the automated document management system of claim 1, further comprising one or more network printers and one or more network scanners that form an integrated network with the automated document management system, wherein issuing the marked document to the user comprises printing the marked document on a network printer and wherein the copy of the marked document is a copy generated by scanning the document issued to the user on a network scanner (see Rekiere paragraph 0011 i.e. Network 10 includes server imaging 

With respect to claim 9 Rekiere teaches the automated document management system of claim 1, but does not disclose wherein the computer- readable code is configured to reconcile each page of the copy of the marked document by comparing the unique identifier on each page of the copy of the marked document to the unique identifier on each page of the marked document issued to the user.
Vorbruggen teaches wherein the computer- readable code is configured to reconcile each page of the copy of the marked document by comparing the unique identifier on each page of the copy of the marked document to the unique identifier on each page of the marked document issued to the user (see Vorbruggen parqagraph 0112-0119 i.e. 10. The comparison of the values obtained in 7. and 9. determines the outcome of the verification. The combination of the insertion of the secret watermark into the document and/or into a graphic representation that confirms the authenticity of the document in combination with the marking of the document with a public watermark means that the method for issuing or checking the document is carried out especially securely and reliably and paragraph 0162).


With respect to claim 10 Rekiere teaches the automated document management system of claim 9, but does not disclose wherein the computer- readable code is further configured to mark pages that have been reconciled and archive reconciled pages. 
Vorbruggen  teaches wherein the computer- readable code is further configured to mark pages that have been reconciled and archive reconciled pages (see Vorbruggen parqagraph 0188-0189 i.e. With this, the confirmation of the authenticity is completed. Depending on the customer's needs, the possibility now exists for the certified document to be registered at the trust center. For this purpose, the verification center sends the hash value of the document to the trust center, where a time stamp is generated for the data. On the one hand, this optional registration constitutes additional evidence of the confirmation of the authentication procedure. On the other hand, the verification center can fulfill its archiving obligation by means of the registration).


With respect to claim 11 Rekiere teaches the automated document management system of claim 9, wherein the computer- readable code is further configured to report an error to the user and halt reconciliation if the automated document management system is unable to reconcile one or more pages or if a page is copied more than once.
Vorbruggen teaches wherein the computer- readable code is further configured to report an error to the user and halt reconciliation if the automated document management system is unable to reconcile one or more pages or if a page is copied more than once (see Vorbruggen parqagraph 0192 i.e. The invention prevents forged documents from being acknowledged as being genuine. Of course, for the verification center that is confirming the authenticity, the possibility does exist to change a document before certifying it. For this reason, the customer has to be explicitly informed that he/she must examine any certified document before distributing it. Any changes made can be objected to at the verification center).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rekiere in view of Vorbruggen to have 


With respect to claim 12 Rekiere teaches a method for managing documents, comprising using the automated document management system of claim 1 (see rejection to claim 1 above).

With respect to claim 13 Rekiere teaches a computer-implemented method for document management, comprising: 
a. Detecting user selection of a document (see Rekiere paragraph 0018 i.e. A responsible user may, for example, be a user who caused imaging device to print a document. A responsible user may be a person who caused an operation such as scanning, copying, or shredding, to be performed on a document. A user may be identified by examining credentials such as a user name and password or a digital signature or key or by identifying a source of a print job, such as an IP (Internet Protocol) or other network address); 
b. Applying one or more anti-counterfeit features and a unique identifier to each page of the document to produce a marked document, wherein no two pages of the marked document comprise the same unique identifier (see Rekiere paragraph 0033-
c. Issuing the marked document to the user (see Rekiere paragraph 0033 i.e. A unique watermark is generated for each page of the print job (step 92). The watermarks are then electronically merged with or otherwise added or appended to the print job so that each page, when printed, includes a corresponding identifying watermark (step 94). A document is produced from the print job (step 96). Each watermark is then electronically associated with its corresponding document page (step 98); 
Rekiere does not teaches d. Reconciling a copy of the marked document with the marked document issued to the user.
	Vorbruggen teaches d. Reconciling a copy of the marked document with the marked document issued to the user (see Vorbruggen parqagraph 0112-0119 i.e. 10. The comparison of the values obtained in 7. and 9. determines the outcome of the verification. The combination of the insertion of the secret watermark into the document and/or into a graphic representation that confirms the authenticity of the document in combination with the marking of the document with a public watermark means that the method for issuing or checking the document is carried out especially securely and reliably and paragraph 0162).


With respect to claim 14 Rekiere teaches the method of claim 13, wherein: i. the user identification feature comprises a user pin number, a user serial number, a user fingerprint, a user passcode, a unique employee badge number or a combination thereof; ii. the page identification feature comprises a page number, a page serial number, a page pin number, or a combination thereof; or iii. the user identification feature comprises a user pin number, a user serial number, a user fingerprint, a user passcode, a unique employee badge number, or a combination thereof and the page identification feature comprises a page number, a page serial number, a page pin number, or a combination thereof (see Rekiere paragraph 0034 i.e. Data encoded in each watermark may include a page number and document identifier).



With respect to claim 16 Rekiere teaches the method of claim 13, wherein each of the one or more anti-counterfeit features are independently selected from a colored shape, a background overlay, a watermark, random dot clusters, and small lines in various orientations (see Rekiere paragraph 0033-0034 i.e. A user responsible for the print job is identified or otherwise authenticated (step 90). A unique watermark is generated for each page of the print job (step 92). The watermarks are then electronically merged with or otherwise added or appended to the print job so that each page, when printed, includes a corresponding identifying watermark (step 94)).

With respect to claim 17 Rekiere teaches the method of claim 13, wherein issuing the marked document to the user comprises printing the marked document using one or more network printers, wherein the one or more network printers form an integrated network with the computer (see Rekiere paragraph 0011 i.e. Network 10 includes server imaging device 12 and client devices 14-18. Client devices 14-18 represent generally any computing devices capable of instructing imaging device to 

With respect to claim 18 Rekiere teaches the method of claim 13, wherein reconciling comprises comparing the unique identifier on each page of the copy of the marked document to the unique identifier on each page of the marked document issued to the user (see Rekiere paragraph 0034 i.e. Data encoded in each watermark may include a page number and document identifier and paragraph 0021 i.e.t o serve its purpose of uniquely identifying a page of a document, a watermark encodes information such as a document identifier a page number and a random or running sequence. The following is an example--house-plans.page4.AEF223. The portion "house-plans" identifies the document, "page4" identifies the page, and the sequence "AEF223" helps ensure uniqueness distinguishing the watermark encoding the information from other watermarks).

With respect to claim 19 Rekiere teaches the method of claim 18, but does not disclose further comprising marking pages that have been reconciled and archiving reconciled pages.
Vorbruggen teaches further comprising marking pages that have been reconciled and archiving reconciled pages (see Vorbruggen parqagraph 0188-0189 i.e. With this, the confirmation of the authenticity is completed. Depending on the customer's needs, the possibility now exists for the certified document to be registered at the trust center. For this purpose, the verification center sends the hash value of the document to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rekiere in view of Vorbruggen to have registered a certified document at the trust center with a the hash value of the document so that the trust center can later verify the authenticity of the document to prevent forged documents from being acknowledged as being genuine (see Vorbruggen parqagraph 0192).  Therefore one would have been motivated to have reconciled the authenticity of a copy of the document is that same as the original.

With respect to claim 20 Rekiere teaches the method of claim 13, but does not disclose further comprising reporting an error to the user if computer is unable to reconcile one or more pages or if the computer detects that a page is copied more than once, wherein reporting an error causes the computer to halt reconciliation.
Vorbruggen teaches further comprising reporting an error to the user if computer is unable to reconcile one or more pages or if the computer detects that a page is copied more than once, wherein reporting an error causes the computer to halt reconciliation (see Vorbruggen parqagraph 0192 i.e. The invention prevents forged documents from being acknowledged as being genuine. Of course, for the verification center that is confirming the authenticity, the possibility does exist to change a document before certifying it. For this reason, the customer has to be explicitly informed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rekiere in view of Vorbruggen to have registered a certified document at the trust center with a the hash value of the document so that the trust center can later verify the authenticity of the document to prevent forged documents from being acknowledged as being genuine and objecting when not (see Vorbruggen parqagraph 0192).  Therefore one would have been motivated to have reconciled the authenticity of a copy of the document is that same as the original.

Prior Art 
Porter at al (US 20130015236) titled “HIGH-VALUE DOCUMENT AUTHENTICATION SYSTEM AND METHOD” teaches barcode seal might be placed on a will or deed to provide additional authentication. The overt information might include information about the author or signatory of the document, while the covert information might include a hash or message digest of something representing a larger collection of information on the page. In one embodiment, a certification barcode seal might be added to a product to enable the consumer to verify product authenticity. In one embodiment, the barcode might even be used to track a particular high-value asset or product both to verify product authenticity and to help avoid counterfeiting.
Kihara (US 2008/0304700) titled “IMAGE FORMING APPARATUS AND METHOD OF IMAGE FORMING” teaches a digital watermarking embedded unit 505 then embeds the digital watermark in the determined page of the documents based on 
Smith (2004/0080777) titled “Secure Document Printing” teaches securely printing documents that are uniquely marked on each page of ordinary or specialized paper with a security mark such that copying and or alteration is prevented, the security mark comprising information relating to the document and further being unique to each page having specific information relating to each page of the document.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN E ALMEIDA whose telephone number is (571)270-1018.  The examiner can normally be reached on Monday-Thursday from 7:30 A.M. to 5:00 P.M.  The examiner can also be reached on alternate Fridays from 7:30 A.M. to 4:00 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/DEVIN E ALMEIDA/Examiner, Art Unit 2492                                                                                                                                                                                                        

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492